mCig, Inc. – World Famous Bam Margera Becomes Official Brand Ambassador BELLEVUE, WA(GlobeNewswire – June 16, 2014) - mCig, Inc. (OTCQB: MCIG) is very excited to announce its second brand ambassador: Brandon Cole Margera AKA “Bam Margera”. Bam Margera is a world famous skateboarder, stuntman, director, actor, musician, television and radio personality. He is best known as the founder of the Jackass franchise of movies that have grossed in excess of $300 million at the worldwide box office. He has also appeared in his own nationally syndicated television shows Viva La Bam and Bam’s Unholy Union, on Viacom, Inc.’s MTV Networks. Currently, Bam is the host of Bam’s Bad Ass Game Show which premiered on Time Warner Inc.’s TBS networks on April 14, 2014 and has achieved on average, viewership ratings of over 1 million households per week.
